DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the assigned attorney Mr. Hui Zhang (Reg. 70,590) on March 24, 2022.
The allocation has been amended as follows:
IN THE CLAIMS:
Claim 1: the claim has been amended as follows:
1. A NFC interface with energy management function, the NFC interface has a dedicated energy antenna, and is characterized in that the NFC interface comprises an energy management module and an energy storage module, the energy management module is electrically connected with the energy storage module, the energy management module charges the energy storage module with the energy harvested by the energy antenna, and the energy management module is further used for cutting off the charging when the voltage harvested by the energy antenna drops to a first voltage, wherein the NFC interface further comprises a data reception antenna, a data transmission antenna, a demodulation module, a load modulation module, and a NFC controller, the data reception antenna is electrically connected to the demodulation module, the data transmission antenna is electrically connected to the load modulation module, 23and the NFC controller is electrically connected to the demodulation module and the load modulation module, respectively; the data reception antenna is used for .
Claim 11 has been canceled.
Claim 13: the words “An NFC interface with energy management function as recited in claim 11 or 12” have been changed to “The NFC interface with energy management function as recited in claim 12”
Claim 14 has been canceled.
Claim 15: the words “The NFC interface of claim 14” have been changed to “The NFC interface of claim 1”






Allowable Subject Matter
Claims 1-10, 12-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to the claimed subject matters are Mazooji (10,193,376) and Leabman (10,958,095).  Mazooji discloses a wireless power receiver (11) comprises an antenna (13), a capacitor (14) having a first terminal permanently connected to a first terminal (16) of the antenna (13) and a second terminal permanently connected to a second terminal (17) of the antenna (13), a first charge switch (18), a rectifier (15) having a first input (19) coupled to the antenna (13) via the first charge switch (18) and having a first output (22), and a communicator unit (35) with a first terminal coupled to the antenna (13) (See fig. 1A and col. 8 lines 15-30) and Leabman discloses a system comprising: receiver circuitry configured to determine a power from a wireless charging signal received by an antenna used to communicate wireless signals, the wireless charging signal received by the antenna from a charging surface positioned in a near-field distance from the antenna; comparator circuitry configured to compare the power to a threshold level; rectifier circuitry configured to rectify the received wireless charging signal to produce a rectified signal; a voltage converter configured to convert the rectified signal to a voltage to charge a chargeable battery; and switching circuitry configured to route the received wireless charging signal to the rectifier when the power exceeds the threshold level (See figs. 1A, 3A and col. 14 lines 15-35).  However, none of cited prior arts of record including Mazooji & Leabman, alone or in combination, discloses or suggests an NFC interface with energy management function, the NFC interface has a dedicated energy antenna, and is characterized in that 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648